 



EXHIBIT 10.99
AGREEMENT
     THIS AGREEMENT (hereinafter “Agreement”) is made and entered into by and
between Larry T. Mimms, Ph.D. (hereinafter “DR. MIMMS”), on the one hand, and
Gen-Probe Incorporated, its parents, subsidiaries, related entities,
predecessors, successors, officers, directors, agents, employees and assigns
(hereinafter collectively “GEN-PROBE”), on the other hand.
     1. Resignation of Employment. DR. MIMMS hereby resigns from all positions
of employment with GEN-PROBE and its affiliates, including but not limited to
his position as Executive Vice President, Research & Development, as of
April 16, 2007 (the “Resignation Date”). DR. MIMMS’ employment with GEN-PROBE
shall terminate, for all purposes, as of the Resignation Date.
     2. Consideration to Dr. Mimms and Tax Liability.
          a. Compensation. GEN-PROBE agrees to pay DR. MIMMS severance benefits
at a rate equal to his current Base Salary (less applicable withholding taxes)
for the period commencing on the Resignation Date and continuing through
July 16, 2008. These severance payments shall be paid on GEN-PROBE’s regular
paydays in accordance with the Company’s customary payroll practices. DR. MIMMS
will not be entitled to any compensation of any kind whatsoever other than that
expressly set forth in this Paragraph 2(a), provided, however, that he shall be
entitled to any stock options previously granted to him and vested as of the
Resignation Date, in accordance with the terms of the applicable plans and
agreements.
          b. Health Care and Life Insurance Coverage. GEN-PROBE shall provide
DR. MIMMS with continued health care coverage under GEN-PROBE’s medical plan,
without charge, to DR. MIMMS and his eligible dependents until the earlier of
(i) July 16, 2008 or (ii) the first date that DR. MIMMS is covered under another
employer’s health benefit program providing substantially the same or better
benefit options to DR. MIMMS without exclusion for any pre-existing medical
condition. The period of time medical coverage continues under this agreement
will be counted as coverage time under COBRA. GEN-PROBE will pay the premium for
continued life insurance coverage, if any, that DR. MIMMS may have elected under
GEN-PROBE’s Life Insurance and Supplemental Life Insurance plan, subject to
payment by DR. MIMMS of the portion of such premium not contributed by GEN-PROBE
under such plan, through July 16, 2008.
          c. Transition Services. GEN-PROBE agrees to provide DR. MIMMS with
transition support services during the first three months of the Salary
Continuation Period. At DR. MIMMS’ option, GEN-PROBE agrees to provide DR.
MIMMS, in lieu of such services, the sum of $5,000, minus applicable taxes.

Page 1 of 6



--------------------------------------------------------------------------------



 



          d. No Other Consideration or Obligation. DR. MIMMS acknowledges and
agrees that, upon performance of this Agreement by GEN-PROBE, he will have been
paid all salary, overtime, bonuses, vacation, commissions and other compensation
and benefits earned or accrued during his employment with GEN-PROBE. DR. MIMMS
expressly acknowledges that he is not entitled, pursuant to company policy,
prior contracts, other agreements or otherwise, to any other payment, benefit or
consideration of any type whatsoever in connection with the termination of his
employment with Gen-Probe.
          e. Tax Matters. All compensation described in this Paragraph 2 will be
subject to GEN-PROBE’s collection of all applicable federal, state and local
income and employment withholding taxes. DR. MIMMS specifically agrees, upon the
advice of counsel, that he alone is and will be fully responsible for the
payment of any and all amounts any governmental or tax authorities may claim are
due, if any, on the consideration paid to him pursuant to this Agreement. DR.
MIMMS further acknowledges that GEN-PROBE is relying on, among other things,
this specific promise in entering into this Agreement. DR. MIMMS agrees to
release, indemnify and hold harmless GEN-PROBE, from any and all claims by DR.
MIMMS or any local, state or federal government agency for any unpaid taxes.
Gen-Probe shall issue and file an IRS Form 1099 regarding payments under this
Paragraph 2.
     3. General Release.
          a. In exchange for the consideration described herein, DR. MIMMS on
his own behalf and on behalf of his heirs and assigns, hereby voluntarily,
completely and irrevocably releases and discharges Gen-Probe, including
Gen-Probe’s officers, directors, shareholders, employees, attorneys, insurers,
agents, successors, assigns and all related representatives and organizations
(all collectively referred to herein as “GEN-PROBE”), from any and all
obligations, liabilities, claims and causes of action of any kind whatsoever,
arising out of or related to DR. MIMMS’ employment with GEN-PROBE or termination
of that employment, including but not limited to, any and all claims or causes
of action for wrongful termination, breach of contract, acting in bad faith,
negligent or intentional infliction of emotional distress, negligent or
intentional misrepresentation, negligent or intentional interference with
contract or prospective economic advantage, violation of any employment
policies, defamation in any form, any discrimination on the basis of race, sex,
age, national origin, veteran status, mental or physical disability, religion,
sexual orientation, pregnancy status, marital status and/or any other
employment-related claim or cause of action brought under state or federal law
or pursuant to any administrative proceeding statutory claims.
          b. DR. MIMMS understands that various state and federal laws prohibit
employment discrimination based on age, race, color, sex, religion, national
origin, marital status, ancestry, handicap, disability, medical condition and
other factors, and prohibits harassment of any sort based on any of those
factors. DR. MIMMS understands and agrees that by signing this Agreement, he is
waiving (among other things) any rights he has or may have had to pursue any and
all available remedies against GEN-PROBE under these employment discrimination
laws and/or any other employment-related causes of action, including, without
limitation, claims arising under: the Age Discrimination in Employment Act as
amended, 29 U.S.C. § 621 et seq.; Title VII of the Civil Rights Act of 1964, as
amended by the Civil Rights

Page 2 of 6



--------------------------------------------------------------------------------



 



Act of 1991, 42 U.S.C. § 2000 et seq.; the Civil Rights Act of 1866, 42 U.S.C. §
1981; the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq.; the
Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.; the False
Claims Act , 31 U.S.C. § 3729 et seq.; the Fair Labor Standards Act, 29 U.S.C. §
215 et seq., as well as claims under the California Fair Employment and Housing
Act, Cal. Govt. Code § 12900 et seq.; or under the California Labor Code), known
or unknown, existing or potential, with respect to DR. MIMMS’ employment with
Gen-Probe.
          c. This Release is intended to be interpreted as broadly as possible
and to apply to any and all claims available to DR. MIMMS in any forum.
          d. The release set forth above includes the waiver of all unknown
Claims, including an express waiver of DR. MIMMS’ rights under California Civil
Code section 1542, which provides:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him would have materially affected his settlement with the debtor.
DR. MIMMS has read and understands section 1542, and agrees to waive all rights
under section 1542. DR. MIMMS expressly agrees and understands that this
Agreement shall apply to all unknown and unsuspected claims, despite the fact
that he may later discover facts in addition to or different from those which he
now believes to be true.
     4. Older Workers’ Benefit Protection Act. This Agreement is intended to
release and discharge any claims by DR. MIMMS under the Age Discrimination and
Employment Act. To satisfy the requirements of the Older Workers’ Benefit
Protection Act, the parties agree as follows:
          a. DR. MIMMS acknowledges that he has read and understands the terms
of this Agreement.
          b. DR. MIMMS acknowledges that he has been advised to consult with an
attorney, if desired, concerning this Agreement and has received all advice he
deems necessary concerning this Agreement.
          c. DR. MIMMS acknowledges that he has been given 21 days to consider
whether to enter into this Agreement, and has taken as much of this time as he
deems necessary to consider whether to enter into this Agreement.
          d. For a seven day period following the execution of this Agreement,
DR. MIMMS may revoke this Agreement by delivering a written revocation to the
following person: Diana R. De Walt, Vice President, Human Resources, Gen-Probe
Incorporated, 10210 Genetic Center Drive, San Diego, CA 92121. This Agreement
shall not become effective and enforceable until the revocation period has
expired (the “Effective Date”).

Page 3 of 6



--------------------------------------------------------------------------------



 



          e. DR. MIMMS acknowledges that he is entering into this Agreement
freely and voluntarily and without coercion, duress, fraud or undue influence of
any kind whatever.
     5. Promise Not to Prosecute. DR. MIMMS agrees that he will not prosecute or
allow to be prosecuted on his behalf, in any court or other forum, whether state
or federal, any claim or demand of any type related to the matters released
above, it being the intention of the parties that with the execution of this
Agreement, except for the payments and benefits described in this Agreement,
GEN-PROBE will be absolutely, unconditionally and forever discharged of and from
all obligations to or on behalf of DR. MIMMS and his successors. DR. MIMMS
agrees that in the event any released Claim is instituted by him or on his
behalf, this Agreement shall constitute an affirmative defense to such Claim
sufficient to warrant the immediate dismissal, with prejudice, of such Claim.
     6. No Pending Claims. DR. MIMMS represents he has no pending claim with the
Equal Employment Opportunity Commission or Department of Fair Employment and
Housing. To the extent such claims exist, DR. MIMMS will take all actions in his
power to withdraw, effective upon signing this Agreement, any and all
allegations of wrongdoing made against GEN-PROBE filed with or reported to any
governmental agency, including any and all claims submitted to the Department of
Fair Employment and/or the Equal Employment Opportunity Commission.
     7. Unknown or Different Facts or Law. DR. MIMMS acknowledges that he may
discover facts or law different from, or in addition to, the facts or law he
knows or believes to exist with respect to a released claim. He agrees,
nonetheless, that this Agreement and the releases contained in it shall be and
remain effective in all respects notwithstanding such different or additional
facts or law.
     8. Participation in Litigation. DR. MIMMS agrees that he will not
voluntarily participate in, be a witness in, be a party to, or otherwise
voluntarily involve himself in any potential claim or litigation against
GEN-PROBE. DR. MIMMS further agrees that he will not voluntarily assist or
encourage in any manner whatsoever any person, party, or litigant, in any claim,
potential claim or action, against GEN-PROBE.
     9. Advice of Counsel. DR. MIMMS and GEN-PROBE acknowledge and agree that
they have been supplied with, have read and have had an opportunity to discuss
the terms of this Agreement with their respective legal counsel. Each party
further warrants and agrees that he/it fully understands the contents and effect
of this document, approves and voluntarily accepts the terms and provisions of
the Agreement with full knowledge of their significance, agrees to be bound by
the Agreement.
     10. Confidential Information. DR. MIMMS agrees that during his employment
he has had access to confidential information. DR. MIMMS hereby agrees he is
bound by the Proprietary Information and Inventions Agreement, he will not
disclose any confidential information acquired during his employment to any
other person or entity and will not use any confidential information acquired
during his employment in any manner detrimental to Gen-Probe’s interests.

Page 4 of 6



--------------------------------------------------------------------------------



 



     11. No Admission of Liability. It is understood and agreed by the Parties
that this Agreement is not an admission of liability on the part of GEN-PROBE.
     12. No Assignment. DR. MIMMS warrants and represents that he has not
assigned or transferred to any person any released matter or any right to any of
the consideration provided by GEN-PROBE pursuant to this Agreement.
Notwithstanding the above, the parties agree that DR. MIMMS’ obligations under
the Proprietary Information and Inventions Agreement survive this Agreement.
     13. Entire Agreement. This Agreement contains the entire agreement between
the parties with respect to DR. MIMMS’ employment with GEN-PROBE, the
termination of such employment, and the other matters addressed in this
Agreement. There are no collateral agreements, written or oral that are not
contained in this Agreement. The parties acknowledge and agree that no promises
or representations were made to them which do not appear in this Agreement. This
Agreement may only be modified by a written instrument signed by DR. MIMMS and
GEN-PROBE.
     14. No Presumption Against Drafter. DR. MIMMS agrees that this Agreement
has been negotiated and that no provision contained herein shall be interpreted
against any party because that party drafted the provision.
     15. Severability. Should a court determine that any term of this Agreement
is unenforceable, that term shall be deemed to be deleted. However, the validity
and enforceability of the remaining terms shall not be affected by the deletion
of the unenforceable term.
     16. Arbitration. Any controversy or dispute relating to, arising out of, or
in any way connected to any provision of this Agreement shall be finally
resolved by final and binding arbitration in accordance with this Paragraph by a
single arbitrator who is a former state or federal judge, to be conducted in San
Diego, California. DR. MIMMS and GEN-PROBE waive any rights to a jury trial in
connection with such claims or disputes. Unless the parties agree otherwise, the
arbitration shall be conducted by former state or federal judge appointed by the
American Arbitration Association, or by any similar arbitration provider if AAA
is no longer in existence or unable to appoint a former state or federal judge
to serve as arbitrator. The costs of the arbitration, including the fees of the
arbitrator, shall be borne exclusively by Gen-Probe. The arbitrator’s decision
shall be delivered in writing and shall disclose the essential findings and
conclusion on which the arbitrator’s decision is based. The parties shall be
permitted to conduct adequate discovery to allow for a full and fair exploration
of the issues in dispute in the arbitration proceeding. The arbitrator may grant
any relief which otherwise would have been available to the parties in a court
proceeding. The decision and award of the arbitrator shall be final and binding,
and judgment upon the arbitrator’s award may be entered by any court of
competent jurisdiction.

Page 5 of 6



--------------------------------------------------------------------------------



 



     17. Counterparts. This Agreement may be executed in counterparts and shall
be binding on all parties when each has signed either an original or a copy of
this Agreement.
The parties acknowledge that they have read this Agreement carefully and fully
understand each and every provision contained herein, and intend to be bound by
all of its terms.

              Dated: April 16, 2007   /s/ Larry T. Mimms                   Larry
T. Mimms, Ph.D.    
 
            Date: April 16, 2007   Gen-Probe Incorporated    
 
           
 
  By:   /s/ Diana De Walt    
 
                Diana De Walt
Vice President, Human Resources    

Page 6 of 6